Citation Nr: 1818479	
Decision Date: 03/26/18    Archive Date: 04/04/18

DOCKET NO.  08-23 002A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Labi, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from October 1971 to October 1975 and in the U.S. Navy from October 1976 to August 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2018 rating decision of the VA Regional Office (RO) in Montgomery, Alabama.

This issue was previously before the Board in July 2017 when the Board determined that the issue of entitlement to TDIU was raised by the record during the Veteran's previously appealed increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board remanded the issue for further development.

The Board finds that there has been substantial compliance with its remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  It is now returned to the Board.


FINDING OF FACT

The Veteran's service-connected disabilities do not prevent him from securing and following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.26 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his service-connected disabilities prevent him from seeking, gaining, and maintaining meaningful, gainful employment.

A "schedular" TDIU may be assigned where the schedular rating is less than total if it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of 1) a single service-connected disability ratable at 60 percent or more, or 2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system such as orthopedic disabilities, will be considered as one disability for TDIU purposes.

As noted above, the Veteran's claim was determined to have been raised by the record in the Board's July 2017 decision.  The Veteran has nine service-connected disabilities.  These are posttraumatic stress disorder (PTSD), rated at 30 percent from March 5, 2007; right shoulder arthralgia, rated at 10 percent from September 1, 1993 and 20 percent from November 24, 2009; right knee arthralgia with traumatic arthritis, rated at 10 percent from September 1, 1993, 30 percent from November 24, 2009, and 20 percent from September 28, 2012; left knee arthralgia with traumatic arthritis, rated at 10 percent from September 1, 1993, 20 percent from September 29, 2009, 40 percent from November 24, 2009, and 20 percent from September 28, 2012; left wrist arthralgia, rated at 10 percent from September 1, 1993; low back syndrome due to injury, rated at 10 percent from September 1, 1993; has a noncompensable rating for residuals of pneumonia with chronic bronchitis and chronic obstructive pulmonary disease (COPD), from September 1, 1993 and 10 percent from March 14, 2012; and has noncompensable ratings for residuals, post-operative pilonidal cyst and for bilateral onychomycosis pedis, from September 1, 1993.  The Veteran meets the schedular percentage requirement as of September 29, 2009, as his combined rating is 70 percent from that date based on the bilateral factor of 4.2 percent for diagnostic codes 5215, 5201, 5258, 5010.  38 C.F.R. §4.26 and his orthopedic system disabilities combine to 40 percent.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16.  38 C.F.R. § 4.16(b).  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  Id.

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).  In determining the severity of impairment, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).

Marginal employment shall not be considered substantially gainful employment for purposes of entitlement to TDIU.  38 C.F.R. § 4.16(a).  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Id.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  Id.

After review of the evidentiary record, the Board finds that the functional limitations imposed by the Veteran's service-connected disabilities do not render him unable to secure and follow a substantially gainful occupation.  The evidence of record does not demonstrate that the Veteran's service-connected disabilities would preclude him from being able to engage in substantially gainful employment.

In the July 2017 remand, the Board directed the AOJ to obtain an application for TDIU from the Veteran.  The record indicates that the AOJ requested the application from the Veteran; however, the requested application has not been received.  Thus, the Board will consider the claim based on the evidence of record.

In November 2006, the Veteran underwent a VA examination, which notes that the Veteran was working at that time.

In a November 2006 statement, the Veteran stated that he noticed a big decline in his ability to perform physical tasks, specifically an inability to carry out normal day to day work or personal related acts requiring the use of his back, knees, shoulder, and wrist.  He stated that he dreads climbing a ladder, getting on and off the roof, carrying tools, replacing parts because of 'the very real possibility of flaring pain, locked knees, or my left wrist giving way."

In a November 2008 VA Form 9, the Veteran states that he feels strongly that the "local VA officers have disregarded or not carefully reviewed my arguments that after retiring in 1993 that my back and joints in my legs and shoulder haven't gotten worse.  I feel worse to the point of desperation of trying to live a normal life."  He stated that his left hand is much weaker than before and that handling sheet metal for work was impossible due to the pain in his shoulder.  The Veteran stated that his job contract was ending soon and that he had no likely prospects, noting that he was lucky with his present employer but did not foresee that happening again.

A November 2009 VA examination indicates that there "have been periods of incapacitation over the past 12 months and he has been advised bedrest on several occasions for several days within the past 12 months."  The report indicates no impediment to his activities of daily living and notes that his job requires no lifting as it was of a supervisory capacity.

A December 2009 VA examination indicates that the effects of the Veteran's PTSD on his occupational and social functioning appear mild to moderate.

A March 2011 VA examination indicates that the Veteran was working as a diagnostician in the AC/HVAC industry 8 hours a week, for the past 12 months.  The Veteran reported that prior to that he was working 20 hours a week and that "work dried out in the last 12 months because business is down."

An October 2012 VA examination indicates that the Veteran's wrist condition impacts the Veteran's ability to work because "repetitive motion may cause discomfort."  It also notes that the Veteran's knee condition may impact his ability to work, noting that prolonged walking and standing should be avoided.

A May 2013 examination indicates that the Veteran was not working and was retired since 2012.

The record includes a Rehabilitation Needs Inventory form completed by the Veteran on June 17, 2013, indicating that he was retired/unemployed from February 2012 to the present.  He noted that he was previously a technician from November 1996 to February 2012, noting an average monthly salary of 2,300 dollars and that it was a part-time, temporary/contract assignment.  He noted that he was a handyman and worked on air conditioning related problems.  The Veteran noted his work skills as "general handy man, some knowledge of air conditioning systems."  The form indicates that the Veteran graduated high school in 1971 and took some courses for basic air conditioning and physics, heat transfer.  He noted that "I can teach, and I feel I can walk to work."  He indicated that he occasionally walked with a cane and that he needed "schooling and a job."

In an April 2015 statement, the Veteran, through his representative, contends that he is severely limited in the type of work he can perform as a result of his service connected disabilities.

The Veteran underwent VA examinations in November 2015.  The examiners found that neither the Veteran's left wrist disability nor his knee condition impacted his ability to perform any type of occupational task.

The Veteran underwent a VA examination for his knee and lower leg conditions in February 2017.  The report indicates that the Veteran's conditions impact his ability to perform occupational tasks.  The examiner stated that the Veteran uses a cane daily, cannot move fast, cannot climb ladders, and that pain and stiffness in the knees limits his walking to short distances and standing to only brief periods.  The examiner noted that the Veteran stopped working in January 2015 and is no longer able to work in his field (HVAC) primarily due to his knee problems.  The report indicates that the Veteran reported that his lower back, COPD/chronic bronchitis, shoulder, and wrist problems also significantly contribute to his overall inability to work.  The examiner noted the Veteran has osteoarthritis of right and left knee with limiting knee pain, which, per the Veteran's report, contribute significantly to his inability to work as an HVAC technician in approximately January 2015.

VA treatment records received in January 2018 include a psychiatry outpatient note from October 17, 2014 indicating that the Veteran reported "that his current employment as an HVAC technician has improved his mood and enabled him to focus his mind on the present rather than on memories of combat."  A February 23, 2015 psychiatry outpatient note indicates that the Veteran reported that "as long as he keeps busy he can suppress memories of combat."  The examiner noted that "unemployment may have negative effects on [the Veteran's] mood and result in increased severity of symptoms of PTSD."  A June 16, 2017 record indicates that the Veteran is "not presently regularly employed but maintaining home and yard as well as taking wife to medical appointments."

The Board finds that, while the Veteran's service connected disabilities, specifically his conditions of the knee, shoulder, and wrist have some effect on his employment, the record does not indicate that the Veteran has been unable to obtain or maintain substantially gainful employment.  Nor does the evidence show that the combined effect of his service-connected disabilities is such as to preclude sedentary employment.

In light of the foregoing, it is clear that the Veteran has experienced impairment due to his service-connected disabilities.  However, by the assigned schedular ratings during the appeal period, the Veteran has been compensated for the symptomatology associated with each of his service-connected disabilities.  Thus, impairment of industrial capacity due to service-connected disabilities has already been taken into consideration via the disability ratings assigned.  The evidence does not show that the Veteran is incapable of performing the physical and mental acts required by employment due solely to his service-connected disabilities.  As noted above, a VA treatment record from June 2017 shows that while the Veteran is not presently employed he is able to maintain his home and yard and to take his wife to appointments.  While the February 2017 VA examination report indicates that the Veteran's conditions impact his ability to perform occupational tasks, it does not indicate that his conditions preclude all employment.

Based on a review of all of the evidence of record as to the extent of functional loss due to service-connected disabilities, the Board finds that the preponderance of evidence shows that the Veteran's service-connected disabilities do not render him unable to engage in employment consistent with his work experience and education level.  The preponderance of the evidence is against this claim for entitlement to TDIU.  Therefore, there is no reasonable doubt to be resolved, and the appeal for this matter must be denied.  38 U.S.C. § 5107(b), 38 C.F.R. § 3.102.

Moreover, referral of the TDIU claim to the Director of Compensation Service for extra-schedular consideration is not warranted because the preponderance of evidence is against a finding that the Veteran's service connected disabilities render him unable to secure or follow a substantially gainful occupation.


ORDER

Entitlement to a TDIU is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


